Exhibit SECURED LINE OF CREDIT PROMISSORY NOTE U.S. $45,000,000.00August 20, 2008 FOR VALUE RECEIVED, the undersigned, United Development Funding, L.P., a Delaware limited partnership, formerly a Nevada limited partnership (the “Borrower”), hereby makes this Secured Line of Credit Promissory Note (this “Note”) and promises to pay to the order of United Development Funding III, L.P., a Delaware limited partnership, or its assigns (the “Lender”), the sum of up to Forty-five Million and NO/100 Dollars ($45,000,000.00) in Principal (as hereinafter defined), or, if greater or less, the aggregate unpaid Principal amount advanced to Borrower under this Note, together with accrued, unpaid interest thereon, pursuant to the terms and conditions set forth in this Note.All amounts are payable to Lender in lawful money of the United States of America at the address for Lender provided in this Note, or at such other address as from time to time may be designated by Lender. 1.This Note shall be subject to the following terms: Date of this Note:August 20, 2008 Borrower:United Development Funding, L.P., a Delaware limited partnership Borrower’s Address For Notice: 1812 Cindy Lane, Suite 200 Bedford, Texas 76021 Fax:(817) 835-0383 Lender:United Development Funding III, L.P., a Delaware limited partnership Lender's Address For Notice and Payment: 1812 Cindy Lane, Suite Bedford,
